Citation Nr: 0531575	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-20 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic multiple 
joint tendonitis.

2.  Entitlement to service connection for residuals of a rib 
injury, to include internal chest pain.

3.  Entitlement to service connection for residuals of an 
injury to the right great toenail.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to an initial compensable evaluation for 
healed abrasions and lentigo lesions of both shins.

6.  Entitlement to an effective date prior to October 27, 
1997 for service connection for tinnitus.

7.  Entitlement to an effective date prior to October 27, 
1997 for service connection for healed abrasions and lentigo 
lesions of both shins.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied service connection for chronic 
multiple joint tendonitis, residuals of a rib injury, to 
include internal chest pain, and residuals of an injury to 
the right great toenail, and which granted service connection 
for tinnitus (evaluated as 10 percent disabling); and for 
healed abrasions and lentigo lesions of both shins, evaluated 
as 0 percent disabling (noncompensable).  The RO assigned an 
effective date of October 27, 1997 for service connection for 
tinnitus and healed abrasions and lentigo lesions of both 
shins.  The veteran has appealed the denials of service 
connection, the issues of entitlement to an initial rating in 
excess of 10 percent for tinnitus, entitlement to an initial 
compensable rating for healed abrasions and lentigo lesions 
of both shins, and entitlement to an effective date prior to 
October 27, 1997 for service connection tinnitus, and healed 
abrasions and lentigo lesions of both shins.  In April 2003, 
the Board remanded the claims for additional development.  





FINDINGS OF FACT

1.  The veteran does not have chronic multiple joint 
tendonitis as the result of disease or injury that was 
present during his active military service.

2.  The veteran does not have residuals of a rib injury, to 
include internal chest pain, as the result of disease or 
injury that was present during his active military service.

3.  The veteran does not have residuals of an injury to the 
right great toenail as the result of disease or injury that 
was present during his active military service.  

4.  The veteran's tinnitus is shown to be bilateral; it is 
not productive of marked interference with his employment and 
has not required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  

5.  The veteran's healed abrasions and lentigo lesions of 
both shins are productive of hyperpigmentation, and 
seborrheic dermatitis covering an extensive area, but not: 
constant exudation or itching, extensive lesions, or marked 
disfigurement, scarring or functional loss, exposure from 20 
percent to 40 percent of the entire body or 20 percent to 40 
percent of exposed areas affected; or the need for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

6.  On October 27, 1997, the RO received the veteran's claims 
for service connection for tinnitus and abrasions and lentigo 
lesions of both shins.

7.  There was no formal or informal claim for service 
connection for tinnitus or abrasions and lentigo lesions of 
both shins, filed prior to October 27, 1997.




CONCLUSIONS OF LAW

1.  The veteran does not have chronic multiple joint 
tendonitis as the result of disease or injury that was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005). 

2.  The veteran does not have residuals of a rib injury, to 
include internal chest pain, as the result of disease or 
injury that was incurred during his active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005). 

3.  The veteran does not have residuals of an injury to the 
right great toenail as the result of disease or injury that 
was incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005). 

4.  The criteria for a separate 10 percent rating, and no 
more, for each ear for bilateral tinnitus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.25(b), 4.87, Diagnostic Code 6260 (as in effect 
prior to June 13, 2003).

5.  The criteria for a 10 percent rating, and no more, for 
healed abrasions and lentigo lesions of both shins have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic 
Code 7806, 7819 (as in effect prior to August 30, 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 7804, 7805, 
7819 (as in effect August 30, 2002, and thereafter).

6.  The criteria for an effective date earlier than October 
27, 1997 for the award of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400(b)(2) (2005).

7.  The criteria for an effective date earlier than October 
27, 1997 for the award of service connection for healed 
abrasions and lentigo lesions of both shins have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400(b)(2) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
chronic multiple joint tendonitis, residuals of a rib injury, 
to include internal chest pain, and residuals of an injury to 
the right great toenail.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d). 

The Board notes that in June 2004, a decision of the Social 
Security Administration (SSA), dated in August 1999, was 
obtained, which shows that the veteran was determined to be 
disabled as of January 1999 due to a primary diagnosis of 
anxiety-related disorders.  The medical evidence associated 
with the SSA's decision consists of service medical records, 
and VA medical records, which were duplicative of those 
previously associated with the claims files.  


A.  Chronic Multiple Joint Tendonitis

The Board initially notes that service connection is 
currently in effect for conditions that include bilateral 
elbow conditions (epicondylitis), a right fifth metacarpal 
condition, and a cervical spine condition.  The symptoms of 
these conditions will therefore not be further discussed.  
See 38 C.F.R. § 4.14 (2005).  The Board further notes that in 
its decision, dated in April 2003, it denied service 
connection for a low back disorder.  The veteran's low back 
symptoms are therefore not considered relevant to the issue 
on appeal.  

The veteran's service medical records show that in October 
1991 and December 1992, he was treated for right knee pain.  
The assessments were right knee pain, and right knee 
collateral ligament strain.  The remainder of the service 
medical records are silent as to complaints or diagnosis 
noting multiple joint tendonitis.   

As for the post-service medical evidence, it consists of VA 
and non-VA outpatient treatment and examination reports dated 
between 1998 and 2005.  The VA progress notes do not contain 
any relevant findings.  

A VA muscle examination report, dated in May 1998, contains 
diagnoses that included muscle soreness of the bilateral 
forearms, right shoulder, and "vasti group of muscles," 
with all diagnoses characterized as "in remission."   

A VA joints examination report, dated in August 2003, shows 
that the veteran complained of pain of the proximal forearms 
over the last five years, which he related to vigorous hard 
grasping of tools in part of his work activity, and lifting 
weights heavier than 30 pounds.  The report contains 
diagnoses that included pain involving the extensor muscle 
masses of both forearms with heavy lifting without 
neurological nor mechanical deficits, and normal right knee.  
The examiner noted that it was common to develop aching pain 
in the extensor muscle masses of the forearms with repetitive 
grasping activities, and that, "There is no evidence of any 
joint tendonitis involving the knees, elbows or wrists."  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  The veteran was not treated 
for the claimed condition during service.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, the post-service medical evidence does 
not show that he has the claimed condition.  Specifically, 
although the veteran was "diagnosed" with "soreness" of 
several muscle groups in the May 1998 VA examination report, 
and "pain involving his extensor muscle masses of bother 
forearms," in August 2003, these are not disabilities.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Furthermore, the veteran's soreness was characterized as "in 
remission" in May 1998.  In any event, the more recent 
medical evidence is considered more probative of the 
veteran's current condition.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  This evidence shows that the veteran 
does not have the claimed condition.  See August 2003 VA 
joints examination report (in which the examiner noted that 
there was no evidence of any joint tendonitis involving the 
knees, elbows or wrists).  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.


B.  Residuals of Rib Injury

The veteran's service medical records show that in October 
1973, he was treated for left chest ache, with an impression 
of musculoskeletal pain.  In October 1975, he was treated for 
complaints of sore ribs on the left side.  The report notes 
that no fracture was seen.  The impression was "bruised."  
An X-ray report, dated in October 1975, notes "no 
significant abnormality."  The remainder of the service 
medical records are silent as to complaints or diagnosis 
noting residuals of a rib injury.  

As for the post-service medical evidence, it consists of VA 
and non-VA outpatient treatment and examination reports dated 
between 1998 and 2005.  The VA progress notes do not contain 
any relevant findings.  

A VA muscle examination report, dated in May 1998, contains 
diagnoses that included "normal rib series of the chest wall 
bilaterally."  

A VA joints examination report, dated in August 2003, shows 
that the veteran reported that he was struck in the chest on 
the right side while playing flag football during service.  
He reported that his pain resolved in a few months, and that 
he has had no further pain involving his chest, although he 
has had persistent tenderness with palpation over the right 
lateral and mid chest wall.  The report contains diagnoses 
that in included "normal chest."

A VA bones examination report, dated in September 2003, shows 
that the veteran reported that he was struck in the chest on 
the right side while playing flag football during service.  
He stated that he was told that he had bruised ribs, that no 
specific fractures were noted, and that his chest pain 
resolved two months later.  The report notes, "He presently 
has no complaints regarding his chest."  He denied chest 
pain, shortness of breath, or difficulty breathing.  An X-ray 
of the chest was normal.  The diagnosis was "resolved 
contusion of healed fracture of ribs resulting from a direct 
blow to the chest in 1997 during his military service."  The 
examiner noted that the veteran suffered no residual 
impairment or debility as a result of his chest injury in 
October 1975, and that the present examination revealed no 
impairment or disability regarding his chest wall.    

An addendum, dated in January 2005, shows that it was 
performed by the same examiner who performed the September 
2003 VA examination.  The examiner stated, "After a review 
of the C-files sent for my examination, I see no reason to 
change any of my opinions expressed in my examination dated 
9/18/03."  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  Gilpin.  In this 
case, the veteran was treated for bruised ribs during 
service, in October 1975, with no additional treatment during 
the remainder of his service, which was a period of about 17 
years.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, the post-
service medical evidence does not show that he has the 
claimed condition.  There is no competent evidence to show 
that he has the claimed condition, and the May 1998, and 
August 2003 examination reports, and the January 2005 
addendum, all show that he was not diagnosed with residuals 
of a rib injury.  In the September 2003 VA examination 
report, the examiner specifically stated that the veteran 
suffered no residual impairment or debility as a result of 
his chest injury in October 1975, and that the present 
examination revealed no impairment or disability regarding 
his chest wall.  The same examiner affirmed his conclusion in 
the January 2005 addendum.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim for residuals of a rib injury, to include 
internal chest pain, must be denied.


C.  Residuals of Injury - Right Great Toenail

According to the RO's February 1999 decision, the veteran's 
service medical reports show that he was treated for an 
injury to the large right toenail with toenail involvement.  
There is no separation examination report of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA outpatient treatment and examination reports dated 
between 1998 and 2005.  These reports show that the veteran 
received ongoing treatment for diabetes, and they contain a 
number of complaints of foot pain, and skin symptoms 
involving the lower extremities, to include notations of 
onychomycosis, onychogryphosis, and tinea pedis.  See e.g., 
August 2003 report from Saul E. Schreiber, D.O., VA progress 
notes, dated in June and September of 1999, and October 2003.  
VA progress notes, dated in July 2005, show that the veteran 
was noted to have a hyperkeratotic lesion on the medial 
aspect of both great toes and along the medial aspect of the 
first metatarsal head of the left foot.  One of these reports 
contains an assessment of hyperkeratotic lesion secondary to 
diabetes, and another report notes, "The nails are in good 
shape as his significant other is debriding the nails and 
doing a very good job."  

As for the VA examination reports, a VA general medical 
examination report, dated in May 1998, contains diagnoses 
that included deformed nail right big toe with evidence of 
ingrown nail medial and lateral.  A VA foot examination 
report, dated in August 2003, shows that he complained of 
inflammation of the right great toenail about once a month 
resulting in pain and soreness.  He stated that his symptoms 
were alleviated by having the toenail trimmed.  On 
examination, there was normal flexion and extension of all 
toes and both feet.  There were no objective abnormalities 
involving either foot.  The toes had a normal appearance.  
The diagnoses were normal right foot, and episodes of 
inflammation about the right great toenail occurring one time 
per month, responding to trimming of the toenail.  The 
examiner stated that the veteran suffered no injury to the 
right foot, including  the avulsion of a great toenail, which 
caused any ongoing or permanent impairment or disability 
regarding the right foot.  The examiner further stated, "The 
episode of inflammation about the right great toenail is a 
common occurrence in individuals and would be as it is today 
even without his military service."  A VA examination 
report, dated in September 2003, shows that the examiner 
stated, "It may be mentioned that in my examination of [the 
veteran] feet that there is no disability or impairment 
secondary to his right great toe nail."  In addition, an 
addendum, dated in January 2005, shows that it was written by 
the same examiner who performed the September 2003 VA 
examination.  The examiner stated, "After a review of the C-
files sent for my examination, I see no reason to change any 
of my opinions expressed in my examination dated 9/18/03."  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  Gilpin.  Although 
there was a notation of a "deformed nail right big toe with 
evidence of ingrown nail" in the May 1998 VA examination 
report, this report is about seven years old, and the more 
recent VA examination report, dated in September 2003 (and 
the January 2005 addendum), clearly show that the veteran 
does not have a chronic right toenail injury that is a 
residual of any inservice event.  See also July 2005 VA 
progress note.  These reports are considered more probative 
of the veteran's current condition.  Francisco.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.

D.  Conclusion

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the veteran's claims must be denied.


II.  Evaluations

The veteran argues that higher evaluations are warranted for 
his service-connected tinnitus and healed abrasions and 
lentigo lesions of both shins.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  In such cases, it is not the present levels of 
disability which are of primary importance, but rather the 
entire periods are to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board further notes that in October 2004, the RO granted 
a total disability compensation rating based on individual 
unemployability (TDIU).



A.  Tinnitus

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records indicate 
that in February 1993, he was treated for complaints of 
ringing in both ears.  The provisional diagnosis was 
bilateral tinnitus.  In October 1993, he was treated for 
complaints of a right earache.  The report notes right 
barotrauma.  

In October 1997, the veteran filed his claim.  In February 
1999, the RO granted the claim, and evaluated the veteran's 
tinnitus (which the RO did not characterize as bilateral) as 
10 percent disabling, with an effective date of October 27, 
1997 for service connection (and the 10 percent rating).  The 
veteran has appealed the issue of entitlement to an initial 
evaluation in excess of 10 percent.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Under DC 6260, a rating of 10 percent is warranted 
where the evidence shows recurrent tinnitus.  38 C.F.R. § 
4.87.  The 10 percent rating was the maximum rating provided.  

The Board notes that the criteria for rating tinnitus were 
revised effective June 13, 2003.  68 Fed. Reg. 25, 822-3 (May 
14, 2003) (codified at 38 C.F.R. § 4.87 (2004)).  Under the 
revised rating criteria, the maximum schedular evaluation for 
tinnitus remained 10 percent.  A footnote specifies that only 
a single 10 percent evaluation would be provided whether 
tinnitus is perceived in one or both ears.

In Smith (Ellis) v. Nicholson, No. 01-623 (U.S. Vet. App., 
Apr. 5, 2005), the Court held that the pre-June 13, 2003 
version of the rating schedule provided for separate 10 
percent ratings for tinnitus when perceived in both ears.  In 
Stolasz v. Nicholson, No. 04-0217, 04-0344 (U.S. Vet. App., 
Apr. 5, 2005), the Court held that VA may not retroactively 
apply the pre-June 13, 2003 version of the rating schedule to 
claims that were pending prior to that date.  

Given the foregoing, the pre-June 2003 version of the rating 
schedule applies to this claim, and the veteran may be 
awarded a separate 10 percent rating for tinnitus in each 
ear, if bilateral tinnitus is shown.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (discussed infra).

The medical evidence includes VA outpatient treatment and 
examination reports, dated between 1998 and 2004.  The VA 
outpatient treatment reports show that in June and August of 
1999, and July 2003, the veteran was treated for complaints 
of tinnitus AU (both ears).  The June 1999 report contains an 
assessment of tinnitus.  A July 2004 VA progress note 
contains a notation of mild tinnitus, with no dizziness or 
interim infections.  

A VA ear examination report, dated in May 1998, contains a 
diagnosis of tinnitus.  A VA audio examination report, dated 
in May 1998, shows a complaint of tinnitus AU (both ears); 
there was no relevant diagnosis.  

A VA audio examination report, dated in August 2003, shows a 
complaint of bilateral tinnitus.  The report notes the 
veteran's tinnitus was constant in both ears, but was not a 
hindrance to employment.  The examiner noted the tinnitus was 
subjective and unable to be measured, and the examiner 
characterized the veteran's tinnitus as "moderate in 
severity of impact" based on the veteran's statement, in 
which he estimated his tinnitus to be a "5 or 6" (on a 
scale of ten with ten being the most bothersome).  See also 
September 2003 VA progress note (containing identical 
findings).  

The Board finds that the criteria for a separate 10 percent 
ratings for bilateral tinnitus are met.  Although the veteran 
has not specifically been diagnosed with bilateral tinnitus, 
tinnitus appears to be a symptom that cannot be subjectively 
measured.  See e.g. YT v. Brown, 9 Vet. App. 195, 196 (1996) 
(defining tinnitus as "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking"); see also August 2003 VA 
audio examination report (in which the examiner noted that 
tinnitus was subjective and unable to be measured).  In this 
case, the veteran complained of bilateral tinnitus during his 
service, and he has consistently complained of bilateral 
tinnitus since separation from service.  Accordingly, 
affording the veteran the benefit of all doubt, the Board 
finds that the evidence is at least in equipoise, and that 
separate 10 percent ratings for each ear are warranted.  See 
38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 6260 (as in 
effect prior to June 13, 2003); Stolasz.

A higher evaluation is not warranted.  No version of DC 6260 
provides for ratings in excess of 10 percent for each ear.  
Therefore, the only way for the veteran to be granted a 
disability rating higher than 10 percent in each ear is by 
applying an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2005).  In its decision, the RO declined to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  

Under 38 C.F.R. § 3.321, to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the evidence does not suggest that the 
veteran's tinnitus has caused marked employment interference 
or requires frequent medical treatment.  There is no evidence 
suggesting that the veteran is unemployed due to his tinnitus 
and there is no evidence that he has been hospitalized 
specifically for that condition or that it has prevented him 
from working or significantly interfered with work.  The only 
competent opinion on this matter is found in the August 2003 
audio examination report, which shows that the examiner 
stated that the veteran's tinnitus was not a hindrance to 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

B.  Healed Abrasions and Lentigo Lesions - Both Shins

As for the history of the disability in issue, the veteran's 
service medical records indicate that in January 1993, he was 
treated for leg symptoms that included intermittent brown 
blotches on his lower legs.  On examination, 
hyperpigmentation was noted, also characterized as moderately 
scaly irregular hyperpigmented blotches.  The assessments 
noted lichen aureus and seborrheic dermatitis.  See 38 C.F.R. 
§ 4.1 (2005).

In October 1997, the veteran filed his claim.  In February 
1999, the RO granted service connection for healed abrasions 
and lentigo lesions of both shins, evaluated as 
noncompensable.  The veteran has appealed the issue of 
entitlement to an initial compensable evaluation.  

The Board first notes that the veteran filed his claim in 
October 1997, and that during the pendency of the veteran's 
appeal, the criteria for evaluating skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit. Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Pursuant to Supreme 
Court and Federal Circuit precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  In this case, as 
discussed below, the Board has determined that a compensable 
rating is not warranted under either version of the 
regulations.

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3- 
2000, 65 Fed. Reg. 33,421 (2000).

The medical evidence includes VA progress notes, dated 
between 1998 and 2005.  These notes show occasional 
complaints of cramps or stiffness in the legs, see e.g., VA 
progress notes, dated in March and June of 1999, as well as 
complaints of skin symptoms on the lower legs (specifically, 
a rash without itching).  See e.g., VA progress note, dated 
in July 2000.  An October 2002 VA progress note contains a 
notation of bilateral lower leg dermatitis controlled with 
skin softeners, and no suspicious lesions.  The relevant 
assessment was PVD (peripheral vascular dermatitis), 
controlled.

A May 1998 VA muscles examination notes that the veteran 
reported that he had dropped a desk on his leg during 
service, and the report notes that he had dermatitis as a 
result of his abrasions.  The report states that he has no 
associated injuries affecting bony structure, nerves or 
vascular structure, no muscle pain, and no loss of muscle 
function, let alone any attributable to the disability in 
issue.  There was no relevant diagnosis.  See also May 1998 
VA general medical examination report.  

A VA joints examination report, dated in August 2003, shows 
that the veteran reported a history of multiple blows to his 
shins, which resolved spontaneously with the passage of time.  
He denied ever receiving medical treatment for his shins.  He 
denied currently having shin pain, but reported discoloration 
of his shins which he said was not productive of ulcers or 
skin defects.  On examination, there was some moderate 
varicose vein formation over the anterior shins with some 
darkening of the skin.  There were no ulcerations, and no 
tenderness.  The ankles and knees had a "full easy range of 
motion."  Gait was normal.  The examiner noted that there 
was no inflammatory arthritis, fevers, skin changes, or 
swelling of the peripheral joints.  The relevant diagnosis 
was bilateral shin discoloration and mild varicosities 
overlying both tibial shins.  The examiner stated that the 
veteran's bilateral skin discoloration of varicose veins was 
due to his advancing age and obesity and was unrelated to any 
injuries or activities that occurred during the course of his 
military service.  

A report from Saul E. Schreiber, D.O., dated in August 2003, 
shows that the veteran complained of joint pain, fatigue, and 
itching, as well as worsening dark, patchy eruptions on his 
lower legs.  On examination, the "possibility" of cutaneous 
vasculitis was noted.  There was a brownish, yellowish, 
reticulated, patchy discoloration involving 75 percent of the 
anterior tibial regions and the dorsal surfaces of the feet, 
described as approximately seven percent of the total body 
surface area.  There was no scarring, and the discoloration 
was not adherent to the underlying tissue.  The skin was 
smooth and slightly scaly.  The area was stable, with no 
depression or elevation.  The eruption was superficial.  
There was no inflammation or edema, and there was no 
associated limitation of motion.  The diagnosis was 
Schaumberg's purpura with the possibility of associated 
vasculitis.  The examiner noted that the areas were tender 
with some degree of pain.  He estimated the veteran's skin 
symptoms to cover an area 45 cm. x 22 cm. on the right leg, 
and 30 cm. x 22 cm. on the left leg.  An addendum, dated in 
October 2003, notes that the veteran's examination was 
consistent with a history of stasis dermatitis, and he 
essentially attributed all of the veteran's current skin 
symptoms to his service.  

An addendum of a VA physician, dated in January 2005, shows 
that it was written by the same physician who performed the 
August 2003 VA joints examination.  With regard to the 
veteran's shin condition, the physician repeated the opinion 
in his August 2003 report.  He also stated that after a 
review of the C-files, he saw no reason to change any of his 
previous opinions.  

The veteran has submitted a number of copies of photographs 
of his lower extremities, which show discoloration of his 
shins.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002) eczema manifest by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area is rated as 10 percent disabling.  

The Board finds that the criteria for a 10 percent rating 
under DC 7806 (effective prior to August 30, 2002) have been 
met.  In this regard, although the veteran has received a 
number of diagnoses for his shin condition, he was noted to 
have hyperpigmentation during service, and his diagnoses 
included lichen aureus and seborrheic dermatitis.  He was 
found to have discoloration in all of his post-service 
examination reports, and he was diagnosed with dermatitis in 
Dr. Schreiber's August 2003 examination report, as well as an 
October 2002 VA progress note.  Therefore, the Board finds 
that application of DC 7806 is warranted.  While DC 7806 
(effective prior to August 30, 2002) does not provide a 
specific guideline for what constitutes an "extensive 
area," as required for a 10 percent rating, the Board notes 
that Dr. Schreiber described the veteran's skin condition as 
covering an area 45 cm. x 22 cm. on the right leg, and 30 cm. 
x 22 cm. on the left leg.  In addition, the Board notes that 
Dr. Schreiber described the veteran's skin condition as 
covering approximately seven percent of the total body 
surface area, and that under the current version of DC 7806 
(effective August 30, 2002), a 10 percent rating is warranted 
for eczema that covers at least five percent of the entire 
body.  Therefore, affording the veteran the benefit of all 
doubt, the Board finds that the evidence is at least in 
equipoise, and that the veteran's skin symptoms are shown to 
cover an extensive area as defined at DC 7806.  Therefore, 
the Board finds that the criteria for a 10 percent rating 
under DC 7806 (effective prior to August 30, 2002) have been 
met.  

A rating in excess of 10 percent is not warranted.  Under DC 
7806 (effective prior to August 30, 2002), a 30 percent 
rating is warranted for: Eczema: With exudation or itching 
constant, extensive lesions, or marked disfigurement.  Here, 
the evidence is insufficient to show that the veteran had 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Accordingly, the criteria for a rating in 
excess of 10 percent is not warranted under DC 7806.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under DC 7801 (as in effect prior to August 30, 2002), a 20 
percent evaluation is warranted for: Scars, burns, third 
degree: Area or areas exceeding 12 square inches (77.4 sq. 
cm.).  

Under DC 7805 (as in effect prior to August 30, 2002), Scars, 
other, are to be rated on limitation of function of part 
affected.  

The evidence does not show that the veteran's healed 
abrasions and lentigo lesions of both shins are productive of 
scarring, let alone third degree burn scars, or scarring that 
limits leg function.  Accordingly, a rating in excess of 10 
percent is not warranted pursuant to Diagnostic Codes 7801 
and 7805 (as in effect prior to August 30, 2002).  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2003).  
In this regard, DC 7805 was unchanged from the previous 
version.  Under DC 7801 (as in effect August 30, 2002), 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 20 percent evaluation for: 
Area or areas exceeding 12 square inches (77 sq. cm.).  

As previously stated, the evidence does not show that the 
veteran's healed abrasions and lentigo lesions of both shins 
are productive of scarring, let alone scarring that is deep, 
or that causes limited motion, (see DC 7801), or scarring 
that limits leg function (see DC 7805).  Accordingly, a 
rating in excess of 10 percent is not warranted pursuant to 
Diagnostic Codes 7801 or 7805 (as in effect August 30, 2002).

Finally, under DC 7806 (as in effect August 30, 2002), a 30 
percent rating requires evidence of exposure from 20 percent 
to 40 percent of the entire body or 20 percent to 40 percent 
of exposed areas affected; or the need for systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  In this case, there is no 
evidence to show that these criteria have been met.  See 
e.g., Dr. Schreiber's August 2003 report (in which he 
described the veteran's skin condition as covering 
approximately seven percent of the total body surface area).  
Accordingly, a rating in excess of 10 percent is not 
warranted pursuant to Diagnostic Code 7806 (as in effect 
August 30, 2002).


III.  Earlier Effective Dates

The veteran asserts that an effective date prior to October 
27, 1997 is warranted for service connection for tinnitus and 
healed abrasions and lentigo lesions of both shins.  He 
argues that as these conditions existed during service, an 
effective date commensurate with the day after separation 
from service is warranted.    

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

On December 10, 1992, the veteran filed claims for service 
connection for a large number of conditions, to include 
"rash on legs," and "hearing."  In January 1993, the RO 
sent the veteran a letter notifying him that it had ceased 
processing his claim for compensation because he was still on 
active duty, and payment of compensation was therefore 
prohibited by law.  He was notified that upon separation from 
military service, he should furnish VA with a copy of his 
separation document and a statement showing his current 
mailing address, and VA would resume processing his claim.  
The letter indicates that he was furnished with a copy of his 
appellate rights.

On October 27, 1997, the RO received the veteran's claim for 
service connection for conditions that included "bilateral 
ears," and dermatitis.  This is the current effective date 
for the award of service connection for the veteran's 
tinnitus, and healed abrasions and lentigo lesions of both 
shins.  Review of the claims folders fails to reveal any 
prior communication (i.e., dated after the veteran's 
separation from service in February 1993 and prior to October 
27, 1997) from the veteran or his representative that may be 
construed as indicating intent to seek or apply for service 
connection for tinnitus, or healed abrasions and lentigo 
lesions of both shins.    Thus, the Board finds no legal 
basis for awarding service connection for tinnitus, or healed 
abrasions and lentigo lesions of both shins, any earlier than 
October 27, 1997.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.1(p), 3.400.  Accordingly, the claims are denied.  


IV.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in March 
2001 and June 2003, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the July 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and reports from the 
SSA.  The veteran has been afforded VA examinations.  With 
regard to the claims for service connection, although 
etiological opinions have not been obtained, the Board finds 
that the evidence, discussed infra, warrants the conclusion 
that a remand for etiological opinions is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the Board has 
determined that the veteran does not have the claimed 
conditions.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for chronic multiple joint tendonitis is 
denied.  

Service connection for residuals of a rib injury, to include 
internal chest pain, is denied.  

Service connection for residuals of an injury to the right 
great toenail is denied.  

A separate 10 percent rating for each ear, and no more, for 
bilateral tinnitus is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating of 10 percent, and no more, for service-connected 
healed abrasions and lentigo lesions of both shins is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An effective date prior to October 27, 1997 for service 
connection for tinnitus is denied.

An effective date prior to October 27, 1997 for service 
connection for healed abrasions and lentigo lesions of both 
shins is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


